

	

		II

		109th CONGRESS

		1st Session

		S. 477

		IN THE SENATE OF THE UNITED STATES

		

			March 1, 2005

			Mr. Dorgan (for himself

			 and Mr. Inouye) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Homeland Security and

			 Governmental Affairs

		

		A BILL

		To amend the Homeland Security Act of 2002 to include

		  Indian tribes among the entities consulted with respect to activities carried

		  out by the Secretary of Homeland Security, and for other

		  purposes.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Tribal Government Amendments to the

			 Homeland Security Act of 2002.

		

			2.

			Findings and purposes

			

				(a)

				Findings

				Congress finds that—

				

					(1)

					there is a government-to-government relationship between the

			 United States and each Indian tribal government;

				

					(2)

					through statutes and treaties, Congress has recognized the

			 inherent sovereignty of Indian tribal governments and the rights of Native

			 people to self-determination and self-governance;

				

					(3)

					each Indian tribal government possesses the inherent sovereign

			 authority—

					

						(A)

						(i)

							to establish its own form of government;

						

							(ii)

							to adopt a constitution or other organic governing documents;

			 and

						

							(iii)

							to establish a tribal judicial system; and

						

						(B)

						to provide for the health and safety of those who reside on

			 tribal lands, including the provision of law enforcement services on lands

			 under the jurisdiction of the tribal government;

					

					(4)

					tribal emergency response providers, such as tribal emergency

			 public safety officers, law enforcement officers, emergency response personnel,

			 emergency medical personnel and facilities (including tribal and Indian Health

			 Service emergency facilities), and related personnel, agencies, and

			 authorities—

					

						(A)

						play a crucial role in providing for the health and safety of

			 those who reside on tribal lands; and

					

						(B)

						are necessary components of a comprehensive system to secure the

			 homeland of the United States;

					

					(5)

					there are more than 25 Indian tribes that have primary

			 jurisdiction over—

					

						(A)

						lands within the United States that is adjacent to the Canadian

			 or Mexican border; or

					

						(B)

						waters of the United States that provide direct access by boat to

			 lands within the United States;

					

					(6)

					the border lands under the jurisdiction of Indian tribal

			 governments comprises more than 260 miles of the approximately 7,400 miles of

			 international border of the United States;

				

					(7)

					numerous Indian tribal governments exercise criminal, civil, and

			 regulatory jurisdiction over lands on which dams, oil and gas deposits, nuclear

			 or electrical power plants, water and sanitation systems, or timber or other

			 natural resources are located; and

				

					(8)

					the involvement of tribal governments in the protection of the

			 homeland of the United States is essential to the comprehensive maintenance of

			 the homeland security of the United States.

				

				(b)

				Purposes

				The purposes of this Act are to ensure that—

				

					(1)

					the Department of Homeland Security consults with, involves,

			 coordinates with, and includes Indian tribal governments in carrying out the

			 mission of the Department under the Homeland Security Act of 2002

			 (Public Law

			 107–296); and

				

					(2)

					Indian tribal governments participate fully in the protection of

			 the homeland of the United States.

				

			3.

			Table of contents; definitions

			

				(a)

				Table of contents

				The table of contents of the Homeland Security Act of 2002

			 (Public Law

			 107–296;

			 116

			 Stat. 2135) is amended by striking the item relating to section

			 801 and inserting the following:

				

					

						Sec. 801. Office of State, Tribal, and

				Local Government

				Coordination.

					

					.

			

				(b)

				Definitions

				Section 2 of the Homeland Security Act of 2002 (6 U.S.C. 101) is

			 amended—

				

					(1)

					in paragraph (6), by inserting tribal, after

			 State,;

				

					(2)

					by redesignating paragraphs (9), (10), (11), (12), (13), (14),

			 (15), and (16) as paragraphs (10), (11), (12), (13), (14), (15), (16), and

			 (19), respectively;

				

					(3)

					by inserting after paragraph (8) the following:

					

						

							(9)

							Indian tribe

							The term Indian tribe means any Indian tribe,

				band, nation, or other organized group or community located in the continental

				United States (excluding the State of Alaska) that is recognized as being

				eligible for the special programs and services provided by the United States to

				Indians because of their status as Indians.

						; and

				

					(4)

					by inserting after paragraph (16) (as redesignated by paragraph

			 (2)) the following:

					

						

							(17)

							Tribal college or university

							The term tribal college or university has the

				meaning given the term in section 316(b) of the Higher Education Act of 1965 (20 U.S.C.

				1059c(b)).

						

							(18)

							Tribal government

							The term tribal government means the governing

				body of an Indian tribe that is recognized by the Secretary of the

				Interior.

						.

				

			4.

			Department of Homeland Security

			

				(a)

				Secretary; functions

				Section 102 of the Homeland Security Act of 2002 (6 U.S.C. 112) (as

			 amended by section 7402 of the Intelligence Reform and Terrorism Prevention Act

			 of 2004 (Public Law 108–458)) is amended—

				(1)in subsection

			 (c)—

					

						(A)

						in the matter preceding paragraph (1), by striking Office

			 of State and Local Coordination and inserting Office of State,

			 Tribal, and Local Government Coordination and Preparedness; and

					

						(B)

						in paragraphs (1), (2), and (3), by inserting ,

			 tribal, after State each place it appears; and

					(2)in subsection

			 (f)—

					(A)in paragraph (8),

			 by inserting tribal, after State,; and

					(B)in paragraph

			 (10), by striking Office of State and Local Government Coordination and

			 Preparedness and inserting Office of State, Tribal, and Local

			 Government Coordination and Preparedness.

					(b)Conforming

			 amendmentSection 7405 of the Intelligence Reform and Terrorism

			 Prevention Act of 2004 (6 U.S.C. 112 note; Public Law 108–458) is amended by

			 striking Office of State and Local Government Coordination and

			 Preparedness and inserting Office of State, Tribal, and Local

			 Government Coordination and Preparedness.

			

			5.

			Information analysis and infrastructure protection

			

				(a)

				Directorate for information analysis and infrastructure

			 protection

				Section 201(d) of the Homeland Security Act of 2002

			 (6 U.S.C.

			 121(d)) is amended—

				(1)in paragraphs

			 (1), (3), (6), (7)(B), (8), (9), (11), (13), and (16), by inserting ,

			 tribal, after State each place it appears; and

				(2)in paragraph

			 (17), by inserting tribal, after State,.

				

				(b)

				Access to information

				Section 202(d)(2) of the Homeland Security Act of 2002

			 (6 U.S.C.

			 122(d)(2)) is amended by inserting , tribal,

			 after State.

			

				(c)

				Protection of voluntarily shared critical infrastructure

			 information

				Section 214 of the Homeland Security Act of 2002 (6 U.S.C. 133) is

			 amended—

				

					(1)

					in subsection (a)(1)—

					(A)in subparagraph

			 (D)(ii)(II), by striking General Accounting Office. and

			 inserting Government Accountability Office;; and

					

						(B)

						in subparagraph (E), by inserting , tribal, after

			 State each place it appears;

					

					(2)

					in subsection (c), by inserting tribal, after

			 State,; and

				

					(3)

					in subsection (e)(2)(D), by inserting , tribal,

			 after State.

				

				(d)

				Enhancement of Non-Federal cybersecurity

				Section 223(1) of the Homeland Security Act of 2002

			 (6 U.S.C.

			 143(1)) is amended by inserting , tribal, after

			 State.

			

				(e)

				Mission of office; duties

				Section 232 of the Homeland Security Act of 2002 (6 U.S.C. 162) is

			 amended—

				

					(1)

					in subsection (a)(2), by inserting tribal, after

			 State,;

				

					(2)

					in subsection (b)—

					

						(A)

						in paragraphs (2) and (3), by inserting tribal,

			 after State, each place it appears;

					

						(B)

						in paragraph (6)—

						

							(i)

							in the matter preceding subparagraph (A), by inserting

			 tribal, after State,; and

						

							(ii)

							in subparagraph (H), by inserting , tribal, after

			 State; and

						

						(C)

						in paragraphs (9), (11), and (14), by inserting ,

			 tribal, after State each place it appears; and

					

					(3)

					in subsection (g)(1)(A), by inserting tribal,

			 after State,.

				

				(f)

				National law enforcement and corrections technology

			 centers

				Section 235(d) of the Homeland Security Act of 2002

			 (6 U.S.C.

			 165(d)) is amended by inserting tribal, after

			 State,.

			

			6.

			Science and technology in support of homeland security

			

				(a)

				Responsibilities and authorities of the undersecretary for

			 science and technology

				Section 302(6) of the Homeland Security Act of 2002

			 (6 U.S.C.

			 182(6)) is amended by inserting tribal, after

			 State,.

			

				(b)

				Conduct of certain public health-related activities

				Section 304(a) of the Homeland Security Act of 2002

			 (6 U.S.C.

			 184(a)) is amended by inserting and the Indian Health

			 Service after Public Health Service.

			

				(c)

				Conduct of research, development, demonstration, testing, and

			 evaluation

				Section 308(b) of the Homeland Security Act of 2002

			 (6 U.S.C.

			 188(b)) is amended—

				

					(1)

					in paragraph (1)(A), by striking colleges,

			 universities, and inserting colleges and universities (including

			 tribal colleges and universities),; and

				

					(2)

					in paragraph (2)(B), by inserting (including tribal

			 colleges or universities) after universities.

				

				(d)

				Utilization of Department of Energy national laboratories and

			 sites in support of homeland security activities

				Section 309(d) of the Homeland Security Act of 2002

			 (6 U.S.C.

			 189(d)) is amended by inserting , tribal, after

			 State.

			

				(e)

				Homeland security institute

				Section 312(d) of the Homeland Security Act of 2002

			 (6 U.S.C.

			 192(d)) is amended by inserting tribal colleges and

			 universities, after education,.

			

				(f)

				Technology clearinghouse to encourage and support innovative

			 solutions to enhance homeland security

				Section 313 of the Homeland Security Act of 2002 (6 U.S.C. 193) is

			 amended—

				

					(1)

					in paragraphs (1) and (4) of subsection (b), by inserting

			 tribal, after State, each place it appears;

			 and

				

					(2)

					in subsection (c)(1), by inserting , tribal, after

			 State.

				

			7.

			Directorate of border and transportation security

			

				(a)

				Office for domestic preparedness

				Section 430(c)(5) of the Homeland Security Act of 2002

			 (6 U.S.C.

			 238(c)(5)) is amended by inserting , tribal,

			 after State.

			

				(b)

				Report on improving enforcement functions

				Section 445(b) of the Homeland Security Act of 2002

			 (6 U.S.C.

			 255(b)) is amended by inserting , tribal, after

			 heads of State.

			

			8.

			Emergency preparedness and response

			

				(a)

				Responsibilities

				Section 502(5) of the Homeland Security Act of 2002

			 (6 U.S.C.

			 312(5)) is amended by inserting tribal, after

			 State,.

			

				(b)

				Conduct of certain public health-related activities

				Section 505(a) of the Homeland Security Act of 2002

			 (6 U.S.C.

			 315(a)) is amended—

				

					(1)

					by inserting tribal, after State,;

			 and

				

					(2)

					by inserting and the Indian Health Service after

			 Public Health Service.

				

			9.

			Treatment of charitable trusts for members of the armed forces

			 of the United States and other governmental organizations

			Section 601(c)(9)(B) of the

			 Homeland Security Act of 2002 (6 U.S.C. 331(c)(9)(B)) is

			 amended by inserting tribal, after State,.

		

			10.

			Coordination with Non-Federal entities; inspector general;

			 United States secret service; coast guard; general provisions

			

				(a)

				Office for State and local government coordination

				Section 801 of the Homeland Security Act of 2002 (6 U.S.C. 361) is

			 amended—

				

					(1)

					in the section heading, by inserting ,

			 tribal, after state;

				

					(2)

					in subsection (a)—

					

						(A)

						by inserting , Tribal, after Office for

			 State; and

					

						(B)

						by inserting , tribal, after relationships

			 with State; and

					

					(3)

					in subsection (b), by inserting , tribal, after

			 State each place it appears.

				

				(b)

				Definitions for support Anti-Terrorism by fostering effective

			 technologies Act

				Section 865(6) of the Homeland Security Act of 2002

			 (6 U.S.C.

			 444(6)) is amended by inserting , tribal, after

			 State.

			

				(c)

				Regulatory authority and preemption

				Section 877(b) of the Homeland Security Act of 2002

			 (6 U.S.C.

			 457(b)) is amended—

				

					(1)

					in the subsection heading, by inserting ,

			 Tribal, after

			 State; and

				

					(2)

					by inserting , tribal, after State

			 each place it appears.

				

				(d)

				Information sharing

				Section 891 of the Homeland Security Act of 2002 (6 U.S.C. 481) is

			 amended—

				

					(1)

					in subsection (b)—

					

						(A)

						in paragraphs (2), (4), (5), (7), (8), and (9), by inserting

			 , tribal, after State each place it

			 appears;

					

						(B)

						in paragraph (6)—

						

							(i)

							by inserting , tribal, after certain

			 State; and

						

							(ii)

							by inserting tribal, after State,;

			 and

						

						(C)

						in paragraphs (10) and (11), by inserting tribal,

			 after State, each place it appears; and

					

					(2)

					in subsection (c), by inserting tribal, after

			 State,.

				

				(e)

				Facilitating homeland security information sharing

			 procedures

				Section 892 of the Homeland Security Act of 2002 (6 U.S.C. 482) is

			 amended—

				

					(1)

					in subsection (a)(1)(A), by inserting , tribal,

			 after State;

				

					(2)

					in paragraphs (1), (2)(D), and (6) of subsection (b), by

			 inserting , tribal, after State each place it

			 appears;

				

					(3)

					in subsection (c)—

					(A)in the subsection

			 heading, by inserting ,

			 tribal, after State; and

					(B)by inserting

			 , tribal, after State each place it

			 appears;

					

					(4)

					in subsection (e), by inserting , tribal, after

			 State each place it appears;

				

					(5)

					in subsection (f)—

					

						(A)

						in paragraph (1), by inserting tribal, after

			 State,; and

					

						(B)

						in paragraph (3)—

						

							(i)

							in the matter preceding subparagraph (A), by inserting ,

			 tribal, after State;

						

							(ii)

							in subparagraph (A), by inserting tribally or

			 after other;

						

							(iii)

							in subparagraph (B), by inserting , tribal, after

			 State; and

						

							(iv)

							in subparagraph (D), by inserting tribal, after

			 State,; and

						

					(6)

					in subsection (g), by inserting , tribal, after

			 State.

				

				(f)

				Report

				Section 893(a) of the Homeland Security Act of 2002

			 (6 U.S.C.

			 483(a)) is amended in the second sentence by inserting

			 tribal, after State,.

			

			11.

			Department of Justice divisions

			Section 1114(b) of the

			 Homeland Security Act of 2002 (6 U.S.C. 532(b)) is amended by

			 inserting tribal, after State,.

		

			12.

			Amendments to other laws

			

				(a)

				Cyber security enhancement Act of 2002

				

					(1)

					Emergency disclosure exception

					Section 2702(b)(8) of title 18, United States Code, is amended by

			 inserting tribal, after State,.

				

					(2)

					Protecting privacy

					Section 2701(b)(1) of title 18, United States Code, is amended by

			 inserting or Indian tribe after or any

			 State.

				

				(b)

				National institute of justice

				Section 202(c)(11) of the

			 Omnibus Crime Control and Safe Streets Act of

			 1968 (42 U.S.C. 3722(c)(11)) is

			 amended by inserting tribal, after State,.

			

				(c)

				Homeland security funding analysis in president’s

			 budget

				Section 1105(a)(33)(A)(iii) of title 31, United States Code, is

			 amended by inserting , tribal, after

			 State.

			

				(d)

				Authority to share electronic, wire, and oral interception

			 information

				Section 2517(8) of title 18, United States Code, is amended by

			 inserting tribal, after State, each place it

			 appears.

			

				(e)

				Foreign intelligence information

				Section 203(d)(1) of the Uniting and Strengthening America by

			 Providing Appropriate Tools Required to Intercept and Obstruct Terrorism (USA

			 PATRIOT ACT) Act of 2001 (50 U.S.C. 403–5d) is amended by

			 inserting tribal, after State, each place it

			 appears.

			

				(f)

				Foreign intelligence surveillance

				

					(1)

					Information acquired from an electronic surveillance

					Section 106(k)(1) of the Foreign Intelligence Surveillance Act of

			 1978 (50 U.S.C.

			 1806(k)(1)) is amended by inserting or Indian

			 tribe after subdivision).

				

					(2)

					Information acquired from a physical search

					Section 305(k)(1) of the Foreign Intelligence Surveillance Act of

			 1978 (50 U.S.C.

			 1825(k)(1)) is amended by inserting or Indian

			 tribe after subdivision).

				

				(g)

				Transfer of certain security and law enforcement functions and

			 authorities

				Section 1315 of title 40, United States Code (as amended by

			 section 1706(b)(1) of the Homeland Security Act of 2002 (Public Law

			 107–296;

			 116

			 Stat. 2316)), is amended—

				

					(1)

					in subsection (d)(3), by inserting tribal, after

			 State,; and

				

					(2)

					in subsection (e), by inserting , tribal, after

			 State each place it appears.

				

			13.

			Authorization for direct fundingThe Secretary of Homeland Security may

			 provide any funds made available under the Homeland Security Act of 2002

			 (Public Law

			 107–296) directly to any Indian tribe, band, nation, or other

			 organized group or community located in the continental United States

			 (excluding the State of Alaska) that is recognized as being eligible for the

			 special programs and services provided by the United States to Indians because

			 of their status as Indians.

		

